DETAILED ACTION
Status of the Claims
	Applicant’s amendment filed 13 October 2022 is acknowledged. Claims 1, 2, 5, 7, and 20 have been amended, claims 6 and 14-19 have been canceled, and claims 1-5,7,9-11,13 and 20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baur (US 3,815,665).
Regarding claim 1, Baur teaches a feeder system (see Fig. 3) for metal casting, the feeder system comprising a feeder sleeve (riser basin 15, see Fig. 3; 5:5-15) mounted on a breaker core (bottom of riser basin 15 with beveled portion 20, see Fig. 3),
the feeder sleeve having a first end (first end of riser basin 15 connected to breaker core, see Fig. 3) and an opposite second end (top of Figure 3), a longitudinal axis extending between the first and second ends (see Fig. 3), and a continuous sidewall extending generally around the longitudinal axis between the first and second ends (see Fig. 3), the sidewall defining a cavity for receiving molten metal during casting (see Fig. 3), and
the breaker core defining an open bore therethrough (see Fig. 3) for connecting the cavity to the casting,
wherein the first end of the feeder sleeve is mounted on the breaker core (see Fig. 3), and 
the feeder sleeve comprises a plurality of discrete protrusions extending from an exterior surface of the sidewall at the second end of the feeder sleeve (see Figs. 3-4 - circumferential flange or rim 24 separated into four discrete protrusions because of spaced edge notches 25; 5:40-63).
If it is not taken that the breaker core and feeder sleeve are separate entities, then it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make them separable in order to make both the breaker core and feeder sleeve replaceable individually. See MPEP §2144.04(V)(C).
Baur is silent to wherein the protrusions have a cross-section which is semi-circular, quarter-circular, wedge-shaped or square. However, absent persuasive evidence to the contrary, any change in shape to the cross-section of the at least one protrusion is merely a choice which would have been obvious to one of ordinary skill in the art at the time the invention was filed. See MPEP §2144.04(IV)(B). Additionally, as the shape of the protrusions clearly has a direct effect on the ability of the protrusion to engage with the surrounding molding sand, it would be within the purview of one of ordinary skill in the art to discover the optimal shape through routine experimentation. See MPEP §2144.05(II).
Furthermore, Baur is silent to wherein the at least one protrusion extends outwardly from the sidewall to a distance of 5-35% of the maximum diameter of the sidewall at the second end of the feeder sleeve. However, if the at least one protrusion extended too far out, it would render the riser cavity extraneously large. On the other hand, if the at least one protrusion were too short, it may not be able to aid in support of the riser basin in the mold after gasification. Therefore, there must be an optimum extension for the at least one protrusion, which could clearly be expressed as a percentage of the maximum diameter of the sidewall at the second end of the feeder sleeve, and it would be within the purview of one of ordinary skill in the art to discover through routine experimentation. See MPEP §2144.05(II).
Regarding the preamble limitation “for metal casting”, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).
Regarding the functional language (e.g., for receiving molten metal during casting, for connecting the cavity to the casting), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., metal, molten metal), as per MPEP §2115.

Regarding claim 2, Baur teaches wherein the protrusions (circumferential flange or rim 24, see Figs. 3-4; 5:40-63) extend in a direction perpendicular to the longitudinal axis of the feeder sleeve (see Figs. 3-4).

Regarding claim 3, Baur teaches wherein the sidewall of the feeder sleeve (riser basin 15, see Fig. 3) is cylindrical and has a generally circular cross-section (see Figs. 3-4).

Regarding claim 4, Baur teaches wherein the second end of the feeder sleeve defines an open bore therethrough (see Figs. 3-4).

Regarding claim 5, Baur teaches wherein the protrusions are integrally formed with the sidewall (see Figs. 3-4).

Regarding claim 7, Baur is silent to wherein the protrusions extend from the second end towards the first end along 4-25% of the maximum height of the feeder sleeve, as measured in the direction of the longitudinal axis. However, if the height of the protrusions extending from the second end towards the first end along the maximum height of the feeder sleeve, as measured in the direction of the longitudinal axis were too large, it would reduce the effectiveness of the insulating air gap that is meant to be formed after gasification. On the other hand, if the height of the protrusions extending from the second end towards the first end along the maximum height of the feeder sleeve, as measured in the direction of the longitudinal axis were too small, it may not be able to aid in support of the riser basin in the mold after gasification. Therefore, there must be an optimum extension for the protrusions extending from the second end towards the first end along the maximum height of the feeder sleeve, as measured in the direction of the longitudinal axis, which could clearly be expressed as a percentage of the maximum height of the feeder sleeve, and it would be within the purview of one of ordinary skill in the art to discover through routine experimentation. See MPEP §2144.05(II).

Regarding claim 9, Baur teaches wherein the plurality of protrusions comprises at least 3, 4, 5, 6, 7, 8, 9, or 10 discrete protrusions (see Figs. 3-4 - circumferential flange or rim 24 separated into four discrete protrusions because of spaced edge notches 25).

Regarding claim 10, Baur teaches wherein each protrusion extends around 3-25% of the circumference of the sidewall at the second end of the feeder sleeve (see Figs. 3-4 - each protrusion extends almost 25% of the circumference of the sidewall).

Regarding claim 11, Baur teaches wherein the distance between the centres of adjacent protrusions is 5-50% of the circumference of the sidewall at the second end of the feeder sleeve (see Figs. 3-4 - the distance between the centres of adjacent protrusions is approximately 25% of the circumference of the sidewall at the second end of the riser basin).

Regarding claim 13, Baur teaches wherein the protrusions (see Figs. 3-4 - circumferential flange or rim 24 separated into four discrete protrusions because of spaced edge notches 25) are arranged in a scalloped configuration around the periphery of the second end of the feeder sleeve (see Figs. 3-4).

Regarding claim 20, Baur teaches a feeder sleeve (riser basin 15, see Fig. 3; 5:5-15) for use in the feeder system of claim 1, the feeder sleeve comprising a first end (first end equated to end closest to beveled portion 20, see Fig. 3) and an opposite second end (top of riser basin 15 in Fig. 3), a longitudinal axis extending between the first and second ends (see Fig. 3), and a continuous sidewall extending generally around the longitudinal axis between the first and second ends (see Fig. 3), the sidewall defining a cavity for receiving molten metal during casting (see Fig. 3),
 the first end of the feeder sleeve being configured for mounting on a breaker core (see Fig. 3), and
the feeder sleeve comprising a plurality of discrete protrusions extending perpendicularly to the longitudinal axis from an exterior surface of the sidewall at the second end of the feeder sleeve (see Figs. 3-4 - circumferential flange or rim 24 separated into four discrete protrusions because of spaced edge notches 25; 5:40-63).
Baur is silent to wherein the protrusions have a cross-section which is semi-circular, quarter-circular, wedge-shaped or square. However, absent persuasive evidence to the contrary, any change in shape to the cross-section of the at least one protrusion is merely a choice which would have been obvious to one of ordinary skill in the art at the time the invention was filed. See MPEP §2144.04(IV)(B). Additionally, as the shape of the protrusions clearly has a direct effect on the ability of the protrusion to engage with the surrounding molding sand, it would be within the purview of one of ordinary skill in the art to discover the optimal shape through routine experimentation. See MPEP §2144.05(II).
Furthermore, Baur is silent to wherein the protrusions extend outwardly from the sidewall to a distance of 5-35% of the maximum diameter of the sidewall at the second end of the feeder sleeve. However, if the at least one protrusion extended too far out, it would render the riser cavity extraneously large. On the other hand, if the at least one protrusion were too short, it may not be able to aid in support of the riser basin in the mold after gasification. Therefore, there must be an optimum extension for the at least one protrusion, which could clearly be expressed as a percentage of the maximum diameter of the sidewall at the second end of the feeder sleeve, and it would be within the purview of one of ordinary skill in the art to discover through routine experimentation. See MPEP §2144.05(II).
Regarding the preamble limitation “for use in the feeder system of claim 1”, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).
Regarding the functional language (e.g., being configured for mounting on a breaker core), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. 

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive. 
On pages 6-7 of the remarks, Applicant argues that the protrusions having a cross-section which is semi-circular, quarter-circular, wedge-shaped, or square and wherein the protrusions extend outwardly from the sidewall to a distance of 5-35% of maximum diameter of the sidewall at the second end of the feeder sleeve are not obvious to one of ordinary skill in the art as alleged by the Office. Furthermore, Applicant argues that Baur requires further supporting features as compared to Applicant’s invention.
The Examiner finds these arguments unpersuasive. With respect to the particular shape of the protrusions, Applicant has not provided sufficient evidence as to why the shape itself would not be an obvious design choice or why it would not be obvious to discover through routine experimentation. Rather, Applicant has merely discussed alleged surprising results because of the shapes. With respect to the limitation that the protrusions extend a distance of 5-35%, again, Applicant has merely discussed alleged surprising results but has not presented evidence for why it would not have been obvious to discover through routine experimentation. With respect to Applicant’s arguments regarding Baur and its use of further supporting features, the Examiner finds this argument moot as the current claim language does not preclude further supporting features. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        2 December 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735